OPINION
DOUGLAS, Judge.
The appeal is from a conviction for passing as true a forged instrument. After a finding of guilty by a jury, the judge assessed the punishment at five years.
The sufficiency of the evidence is not challenged. The record reflects that the appellant passed a forged check in the sum of $93.60 to purchase a bus ticket for approximately $15.00 and received the balance in cash. Later the ticket was turned in and the money was refunded.
Appellant complains that reversible error was committed when the court did not charge on circumstantial evidence. Even if such a charge should have been given, the record does not contain a written objection to the court’s charge under Article 36.14, Vernon’s Ann.C.C.P., or a requested charge under Article 36.15, V.A.C. C.P., and nothing is presented for review. Pendleton v. State, Tex.Cr.App., 434 S.W. 2d 694. See Cole v. State, Tex.Cr.App., 458 S.W.2d 195.
No reversible error is shown.
The judgment is affirmed.